UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 11, 2013 KAYDON CORPORATION (Exact name of Registrant as Specified in Charter) Delaware 1-11333 13-3186040 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 11, 2013, Kaydon Corporation (the “Company”) announced that Anthony Behrman, the Company’s Vice President – Human Resources, has resigned, effective January 18, 2013.The Company has not yet identified a replacement for Mr. Behrman. As a result of his resignation, Mr. Behrman’s Amended and Restated Kaydon Corporation Change in Control Compensation Agreement (the “CICC Agreement”) has terminated.Mr. Behrman’s CICC Agreement was filed as an exhibit to the Company’s Form 10-Q for the quarter ended September 27, 2008 filed with the Securities and Exchange Commission on November 5, 2008 and is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 11, 2013 KAYDON CORPORATION By: /s/ Debra K. Crane Debra K. Crane Vice President, General Counseland Secretary
